     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.301 Page 1 of 9




 1   ROBERT S. BREWER JR.
     United States Attorney
 2   KATHERINE L. PARKER, SBN 222629
     Chief, Civil Division
 3   SAMUEL W. BETTWY, SBN 94918
 4   Assistant U.S. Attorney
     CAROLINE C. PRIME, SBN 220000
 5   Assistant U.S. Attorney
     REBECCA G. CHURCH, SBN 259652
 6   Assistant U.S. Attorney
 7   MORGAN P. SUDER, SBN 292499
     Assistant U.S. Attorney
 8   Office of the U.S. Attorney
     880 Front Street, Room 6293
 9   San Diego, CA 92101-8893
     619-546-9634/7125/7183/7721/8819 / 619-546-7751 (fax)
10
11   Attorneys for Respondents
12
                              UNITED STATES DISTRICT COURT
13
                           SOUTHERN DISTRICT OF CALIFORNIA
14
15   ISSIS YOSELIN ZELAYA                           Case No. 20-cv-0658 LAB MSB
     SAGASTUME, et. al.,
16
                  Plaintiffs-Petitioners,           RESPONDENTS’ RESPONSE
17                                                  TO REQUEST FOR
           v.                                       TEMPORARY RESTRAINING ORDER
18
     GREGORY J. ARCHAMBEAULT, San
19   Diego Field Office Director, Immigration
     and Customs Enforcement, et. al.,
20
                  Defendants-Respondents.
21
22
           Petitioners seek extraordinary relief for violation of their Fifth Amendment rights,
23
     based on an alleged failure by Respondents, who are working to protect everyone who is
24
     detained and/or working at the Otay Mesa Detention Center (OMDC) and the Imperial
25
     Regional Detention Facility (Imperial) from COVID-19. All four petitioners have been
26
     released, so this case is moot and should be dismissed.1
27
           1
28           There is no personal jurisdiction over Petitioners’ non-habeas claims. See Fed. R.
     Civ. P. 4(c), 4(i)(1)(A)(i) (no summons; no service); ECF No. 1-1 (filed as habeas action;
                                                  1                    20-cv-0658 LAB MSB
     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.302 Page 2 of 9




 1         The welfare of detainees and inmates is the top priority of medical professionals of
 2   ICE’s Health Service Corps (IHSC), and they have been placing their own lives at risk to
 3   carry out that mission in close conjunction with ICE’s Enforcement and Removal
 4   Operations (ERO) and CoreCivic employees, who share that top priority. Petitioners’ action
 5   is a distillation of some of the more dire situations and therefore exemplifies that IHSC is
 6   closely following the guidelines of the Centers for Disease Control (CDC) to reconsider
 7   parole, under appropriate conditions, for those who are “high-risk” for severe illness due to
 8   COVID-19. ICE has granted parole (release) to all four petitioners. All four release
 9   decisions were made despite weighty risks of flight that these petitioners pose. Petitioners’
10   claims, which have been brought prematurely, show that Respondents are closely following
11   CDC guidelines for the safety of all involved, especially the safety of detainees, the people
12   who are working to protect them, and the public at large.
13                                                 I
14                                   STATEMENT OF FACTS
15         On or about April 10, 2020, Petitioner Issis Yoselin Zelaya Sagastume, aka Issis
16   Hernandez Arguijo (Petitioner Sagastume) was granted release from custody upon the
17   posting of a $10,000 bond and a medical clearance from IHSC.2 [Ex. 13.] During her
18   detention at OMDC, it was determined that she had a history of tuberculosis (TB), and it
19   was inconclusive as to whether she had active TB, so as a precaution, she was treated until
20   it was confirmed that the TB was not active.3 [Contrast ECF No. 2-3 at ¶ 9 (Petitioner’s
21   allegations).]
22
     $5 fee); Mittelstadt v. Wall, No. 14cv423, 2014 WL 5494169, at *1 (W.D. Wisc. Oct. 30,
23   2014) (petitioner was “attempting to combine claims that belong in a habeas corpus action
24   along with civil claims that should be brought under 42 U.S.C. § 1983.”); Hernandez-
     Morales v. Sec’y, Dep’t of Homeland Sec., No. 1:18-CV-505, 2019 WL 2330858 (S.D. Ohio
25   May 31, 2019) (same); Avery v. Phillips, No. 2:14-cv-1276-STA, 2016 WL 94143, at *2
     (W.D. Tenn. Jan. 7, 2016) (same).
26          2
              The undersigned have not yet obtained the document showing that Petitioner
27   Sagastume was released from custody. They were informed by Petitioners’ counsel and ICE
     counsel that she was released on or about April 10, 2020.
            3
28            The undersigned were informed of this by ICE. Because Petitioner has been
     released, the details of her medical condition need not be detailed.
                                                   2                      20-cv-0658 LAB MSB
     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.303 Page 3 of 9




 1         She is a native and citizen of Honduras who entered the United States without
 2   inspection on or about March 16, 2003. She was immediately apprehended and placed in
 3   removal proceedings in Dallas, Texas. [Exs. 1-2.]. On May 15, 2003, she did not appear for
 4   her initial appearance before the Immigration Judge (IJ), so she was ordered removed to
 5   Honduras in absentia. [Exs. 8-12.] In December 2019, ICE apprehended her, and she was
 6   detained at OMDC, pending efforts to execute the 2003 final order of removal. [Exs. 3-7.]
 7   On January 16, 2020, she, through counsel, filed a motion to reopen her removal
 8   proceedings. [Exs. 8-12; ECF No. 2-3 at ¶¶ 4, 7.] The IJ denied her motion to reopen, and
 9   her appeal of that decision is pending at the Board of Immigration Appeals (BIA). [Id.]
10         Petitioner Miguel Benitez was detained at OMDC and has leukemia. [ECF No. 1, ¶
11   31.] On April 9, 2020, ICE determined that he should be released on $10,000 bond and
12   reporting requirements. [Ex. 20.] On or about April 10, 2020, he was released from ICE
13   custody after posting the bond. [Ex. 21.] He is a native and citizen of El Salvador who was
14   removed from the United States to El Salvador on July 7, 2015, and again on May 9, 2018.
15   [Exs. 14-17; ECF No. 2-6 at ¶ 4.] On June 3, 2019, he applied for admission at the San
16   Ysidro Port of Entry, seeking asylum. [Exs. 18-19.] He was detained pending his ongoing
17   removal proceedings at OMDC. [Id.]
18         Petitioner Yusuf Ozdemir was detained at Imperial and is HIV positive. [ECF No. 1,
19   ¶ 32.] On April 9, 2020, ICE reviewed his custody status and released him from custody.
20   [Ex. 41.] He is a native and citizen of Turkey, and on May 23, 2019, he applied for
21   admission to the United States, seeking asylum and was placed in removal proceedings.
22   [Exs. 26-27.] The IJ denied his asylum application and ordered him removed to Turkey, and
23   the BIA affirmed the decision on March 23, 2020. [Exs. 28-40.] His time to petition for
24   review by the Ninth Circuit has not expired. See 8 U.S.C. § 1252(b)(1) (“The petition for
25   review must not be filed not later than 30 days after the date of the final order of removal.”
26         Petitioner Jane Doe, the common law wife of Petitioner Ozdemir, is HIV positive and
27   was also detained at Imperial. [ECF No. 1, ¶ 32.] On April 9, 2020, ICE released her. [Ex.
28   47.] She is a native and citizen of Russia, and on May 23, 2019, she applied for admission

                                                   3                     20-cv-0658 LAB MSB
     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.304 Page 4 of 9




 1   to the United States, seeking asylum and was placed in removal proceedings. [Exs. 45-46
 2   (NTA).] The IJ denied her asylum application and ordered her removed to Russia, the BIA
 3   affirmed the decision, and her petition for review is pending at the Ninth Circuit.
 4         On March 11, 2020, the World Health Organization (WHO) characterized the
 5   COVID-19 outbreak as a pandemic. See WHO, WHO Director-General’s opening remarks
 6   at the media briefing on COVID-19 - 11 March 2020, Mar. 11, 2020,
 7   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
 8   media-briefing-on-covid-19---11-march-2020 (“We have therefore made the assessment
 9   that COVID-19 can be characterized as a pandemic.”).
10         Petitioners commenced this case on April 3, 2020, seeking release from custody.
11   [ECF No. 1.] On April 4, 2020, ICE issued nationwide, supplemental guidance providing
12   for the review of custody status for detainees with medical conditions that place them at a
13   higher risk for serious illness from COVID-19. [Exs. 54-56.]
14         OMDC has a healthcare facility onsite, which is managed by IHSC, which is
15   comprised “of U.S. Public Health Service Commissioned Corps (USPHS) officers, federal
16   civil servants, and contract health professionals.” [Declaration of Philip Farabaugh, paras.
17   2-4 (ECF No. 11-2 in Habibi v. Barr, 20-cv-00618-BAS-RBB (S.D. Cal.) (accompanying
18   this Response).]
19                                                  II
20                                           ARGUMENT
21         A. LEGAL STANDARD
22         The standard for issuing a TRO is the same as the standard for issuing a preliminary
23   injunction. See New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1347
24   n.2 (1977); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th
25   Cir. 2001). A TRO is “an extraordinary remedy that may only be awarded upon a clear
26   showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,
27   555 U.S. 7, 24 (2008). “The proper legal standard for preliminary injunctive relief requires
28   a party to demonstrate (1) ‘that he is likely to succeed on the merits, (2) that he is likely to

                                                    4                      20-cv-0658 LAB MSB
     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.305 Page 5 of 9




 1   suffer irreparable harm in the absence of preliminary relief, (3) that the balance of equities
 2   tips in his favor, and (4) that an injunction is in the public interest.’” Stormans, Inc. v.
 3   Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter, 555 U.S. at 20).
 4         “In exercising their sound discretion, courts of equity should pay particular regard for
 5   the public consequences in employing the extraordinary remedy of injunction.” Winter, 555
 6   U.S. at 24 (citation and internal quotation marks omitted).
 7         An injunction is “unavailable absent a showing of irreparable injury, a requirement
 8   that cannot be met where there is no showing of any real or immediate threat that the
 9   plaintiff will be wronged [] – a ‘likelihood of substantial and immediate irreparable injury.’”
10   Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). A district court should enter a preliminary
11   injunction only “upon a clear showing that the [movant] is entitled to such relief.” Winter,
12   555 U.S. at 22.
13         The purpose of a TRO is to preserve the status quo before a preliminary injunction
14   hearing may be held. Here, Petitioners did not seek to preserve the status quo until this Court
15   may decide a preliminary injunction, but rather to essentially decide the dispute at its
16   inception via an ex parte TRO that mandates their immediate release. Such relief is
17   especially disfavored. See Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 438–39
18   (1974) (noting that TROs “should be restricted to serving their underlying purpose of
19   preserving the status quo and preventing irreparable harm just so long as is necessary to
20   hold a hearing, and no longer”); Reno Air Racing Ass’n., Inc. v. McCord, 452 F.3d 1126,
21   1131 (9th Cir. 2006) (noting that “courts have recognized very few circumstances justifying
22   the issuance of an ex parte TRO”); Anderson v. United States, 612 F.2d 1112, 1114 (1979)
23   (“[m]andatory preliminary relief, which goes well beyond simply maintaining the status quo
24   pendente lite, is particularly disfavored, and should not be issued unless the facts and law
25   clearly favor the moving party”).
26   ///
27   ///
28   ///

                                                   5                      20-cv-0658 LAB MSB
     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.306 Page 6 of 9




 1         B. MOOTNESS
 2         A case is moot when the case and controversy requirement of Article III of the
 3   Constitution is not satisfied. See Deakins v. Monaghan, 484 U.S. 193, 199 (1988); Ruiz v.
 4   City of Santa Maria, 160 F.3d 543, 548-49 (9th Cir. 1998). An action is generally moot
 5   “when the issues presented are no longer ‘live’ or the parties lack a legally cognizable
 6   interest in the outcome.” Ruiz, 160 F.3d at 549 (quoting Lee v. Schmidt-Wenzel, 766 F.2d
 7   1387, 1389 (9th Cir. 1985)). “The basic question in determining mootness is whether there
 8   is a present controversy as to which effective relief can be granted.” Ruiz, 160 F.3d at 549
 9   (quoting Northwest Env. Defense Center v. Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988)).
10         Through this habeas action, Petitioners sought release from ICE custody due to the
11   COVID-19 pandemic. [See ECF Doc No. 1 at Prayer for Relief, para a.).] On April 4, 2020,
12   ICE issued guidance providing for review of the custody status of detainees with medical
13   conditions that placed them at higher risk of serious illness from COVID-19. The release
14   of all four petitioners has rendered this case moot. “At any stage of the proceeding a case
15   becomes moot when ‘it no longer present[s] a case or controversy under Article III, § 2 of
16   the Constitution.’” Abdala v. I.N.S., 488 F.3d 1061, 1063 (9th Cir. 2007) (quoting Spencer
17   v. Kemna, 523 U.S. 1, 7 (1998)).
18         C. PETITIONERS ARE UNLIKELY TO SUCCEED ON HABEAS CLAIMS
19
           Petitioners’ habeas petition claims that their continued detention violates their due
20
     process rights under the Fifth Amendment. [ECF No. 1 at pp. 25-26.] Apart from mootness,
21
     Petitioners failed to establish that Respondents’ actions to protect them were so
22
     unreasonable that they violated their substantive due process rights under the Fifth
23
     Amendment. In confinement cases, a plaintiff must show that the precautions taken to
24
     prevent harm are “objectively unreasonable,” not just that there is a potential risk. See
25
     Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). The institution is not charged with
26
     guaranteeing no injury and no risk to detainees; instead, the state is charged with taking
27
     reasonable steps to protect those in custody. Cf. Steading v. Thompson, 941 F.2d 498, 499
28
     (7th Cir. 1991) (“neither negligence nor strict liability is the appropriate inquiry in prison-
                                                   6                      20-cv-0658 LAB MSB
     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.307 Page 7 of 9




 1   conditions cases”); see also Dawson v. Asher, No. C20-0409JLR-MAT, 2020 WL 1704324,
 2   at *12 (W.D. Wash. Apr. 8, 2020) (“[U]nder the Fifth Amendment, Respondents are not
 3   required to eliminate any risk to Petitioners. Instead, Respondents are required to provide
 4   for their ‘reasonable safety.’”) (citing DeShaney v. Winnebago Cty. Dep’t of Soc. Servs.,
 5   489 U.S. 189, 200 (1989)).
 6         Dr. Farabaugh describes OMDC’s sanitation procedures, visitation procedures,
 7   medical facility capabilities, screening procedures, testing procedures, quarantine
 8   (“cohorting”) and isolation procedures, and hospital referral procedures. OMDC is
 9   following “guidance issued by the Centers for Disease Control (CDC) to safeguard those in
10   its custody and care.” [Farabaugh Declaration, para. 6; see Exs. 48-53 (ICE, Memorandum
11   on Coronavirus Disease 2019 (COVID-19) Action Plan Revision I, Mar. 27, 2020) (ICE
12   Action Plan).] The ICE Action Plan is based on CDC Guidance, which addresses testing,
13   treatment, hospital transfers, and much more. See U.S. Centers for Disease Control, Interim
14   Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
15   Detention    Facilities,   Mar.    23,    2020,    https://www.cdc.gov/coronavirus/2019-
16   ncov/downloads/guidance-correctional-detention.pdf      (last   visited   Apr.   12,   2020)
17   (hereinafter CDC Interim Guidance).
18         As the district court in Sacal-Micha v. Longoria, -- F. Supp. --, 2020 WL 1518861
19   (S.D.T.X. Mar. 27, 2020), found in denying the detainee’s request for release based on his
20   claimed risk of COVID-19, “Sacal presents no evidence that [the facility’s] measures are
21   insufficient or deviate materially from CDC’s guidelines for institutions that detain
22   individuals.” Id. at *5 (citing the CDC Interim Guidance); see also Verma v. Doll, Case No.
23   4:20-CV-14, 2020 WL 1814149, at *6 (M.D. Penn. Apr. 9, 2020) (“There is no perfect
24   solution to preventing the spread of COVID-19 in detention facilities, but York County
25   Prison officials have taken reasonable steps to limit the spread throughout its facility.”);
26   Dawson v. Asher, No. C20-0409 JLR-MAT, 2020 WL 1304557, at *3 (W.D. Wash. Mar.
27   19, 2020) (“There is no evidence of an outbreak at the detention center or that Defendants’
28

                                                  7                     20-cv-0658 LAB MSB
     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.308 Page 8 of 9




 1   precautionary measures are inadequate to contain such an outbreak or properly provide
 2   medical care should it occur.”).
 3         Judge Battaglia recently denied a TRO request in a similar case. See Kydyrali v. Wolf,
 4   Case No. 20-cv-0539 AJB AGS (S.D. Cal. Apr. 8, 2020), ECF No. 10.
 5         Petitioners failed to establish that Respondents’ actions to protect them are so
 6   unreasonable that they violate their Fifth Amendment substantive due process rights. The
 7   actions taken by Respondents in conformity with CDC guidelines demonstrate the exact
 8   opposite.
 9         D. PETITIONERS HAVE FAILED TO STATE IRREPARABLE HARM
10         Apart from mootness, Petitioners failed to show irreparable harm. See Am. Passage
11   Media Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1473 (9th Cir. 1985) (finding
12   irreparable harm not established by statements that “are conclusory and without sufficient
13   support in facts”).
14         Petitioners did not establish any specific deficiencies with their medical care at
15   OMDC, which is managed by IHSC. Petitioners offer the declarations of doctors submitted
16   in different cases and visitors to OMDC or Imperial, but they provide no insight into the
17   level of medical care at OMDC or whether their risk of contracting COVD-19 is greater at
18   OMDC than it would be if released at large.
19         ICE and IHSC are following CDC Guidance to protect the transmission of COVID-
20   19 in a detained setting. The ICE Action Plan is based on CDC guidance, which addresses
21   testing, treatment, hospital transfers, and much more.
22         Petitioners failed to establish deficiencies at OMDC or Imperial and therefore did not
23   adequately show irreparable harm.
24   ///
25   ///
26   ///
27
28

                                                   8                    20-cv-0658 LAB MSB
     Case 3:20-cv-00658-LAB-MSB Document 24 Filed 04/12/20 PageID.309 Page 9 of 9




 1                                                III
 2                                         CONCLUSION
 3         ICE has released all four petitioners, so this case is moot.
 4         DATED: April 12, 2020                   Respectfully submitted,
 5                                                 ROBERT S. BREWER JR.
                                                   United States Attorney
 6
 7                                                 KATHERINE L. PARKER
                                                   Chief, Civil Division
 8
                                                   s/ Samuel W. Bettwy
 9                                                 SAMUEL. W. BETTWY
                                                   Assistant U.S. Attorney
10
                                                   s/ Caroline C. Prime
11                                                 CAROLINE C. PRIME
                                                   Assistant U.S. Attorney
12
13                                                 REBECCA G. CHURCH
                                                   Assistant U.S. Attorney
14
                                                   MORGAN P. SUDER
15                                                 Assistant U.S. Attorney
16                                                 Attorneys for Respondents
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9                      20-cv-0658 LAB MSB
